357 N.W.2d 442 (1984)
218 Neb. 603
STATE of Nebraska ex rel. NEBRASKA STATE BAR ASSOCIATION, Relator,
v.
William R. THIERSTEIN, Respondent.
No. 44119.
Supreme Court of Nebraska.
November 1, 1984.
KRIVOSHA, C.J., and BOSLAUGH, HASTINGS, CAPORALE, SHANAHAN, and GRANT, JJ.
*443 PER CURIAM.
This matter came on for hearing on a showing filed by Dennis G. Carlson, Counsel for Discipline of the Nebraska State Bar Association, showing that although William R. Thierstein had been indefinitely suspended from the practice of law in the State of Nebraska on January 19, 1982, he, nevertheless, continued to engage in the practice of law in the State of Nebraska. Following the filing of said showing, this court entered an order requiring respondent, William R. Thierstein, to show cause why he should not be barred from the practice of law. Thereafter, respondent did file a showing, and the matter was reviewed by a referee, who has now filed his report. The referee specifically finds that in fact respondent has engaged in the practice of law following his suspension, and the referee recommends to the court that the court enter an order of disbarment. No exceptions have been taken to the report of the referee by respondent, and Counsel for Discipline, pursuant to Rule 10(L) of the Disciplinary Rules of this court, has moved the court for a judgment on the pleadings.
In consideration of the report of the referee and the files and records in this case, the court finds that the motion of Counsel for Discipline should be sustained.
It is therefore ordered that the said William R. Thierstein be, and he hereby is, disbarred forthwith.
Dated this 1st day of November 1984.
JUDGMENT OF DISBARMENT.